                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 Charles Ray Thomas, II,                                  Case No.: 4:20-cv-04252-SAL-TER

                      Plaintiff,

 v.
                                                                OPINION AND ORDER
 Lakeview Loancare, LLC, Santander
 Consumer USA, BBVA USA,

                      Defendants.




      This matter is before the Court for review of the February 18, 2021 Report and

Recommendation (“Report”) of United States Magistrate Judge Thomas E. Rogers, III, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 23]. In

the Report, the Magistrate Judge recommends the District Court dismiss Plaintiff’s Fair Credit

Reporting Act claims without prejudice and without service of process. Id. Plaintiff did not file

objections to the Report, and the time to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

                                                   1
   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, all claims Plaintiff is attempting to

pursue under the Fair Credit Reporting Act are DISMISSED without prejudice and without

issuance and service of process. This order does not affect the claims Plaintiff brings under the

Fair Debt Collections Practices Act.



       IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       July 9, 2021                                        Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                               2
